Citation Nr: 1635179	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1999 to December 1999 and from June 2004 to November 2005 with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board, in pertinent part, has previously remanded the issues on appeal for additional development in January 2013 and October 2014.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral hearing loss that comports with VA's definition of a hearing loss disability.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in October 2008 and February 2013.  

VA has satisfied its duty to assist.  Post-service treatment records and lay statements are in the claims file.  

The Board observes that the Veteran's complete service treatment records (STRs) could not be located.  The RO notified the Veteran in a December 2008 correspondence of the unavailability of the STRs for the period of service from June 10, 1999 to December 17, 1999 and from June 6, 2004 to November 11, 2005.  The Veteran submitted copies of his STRs that he had in his possession.  

When service treatment records are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Moreover, the Board notes that the Veteran had submitted an unsigned and undated VA Form 21-2142 (Authorization for Release of Information) indicating that he had received private treatment from Dr. L.T. for his hearing.  He noted that his ears were irrigated.  In compliance with his October 2014 remand, the Veteran was provided another opportunity to provide a completed and signed VA Form 21-2142 to obtain any outstanding treatment records, including from Dr. L.T.  To date, no release has been submitted.  

In addition, the Veteran underwent a VA examination in May 2013 with an addendum medical opinion provided in November 2015.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

The Veteran contends that he developed bilateral hearing loss as a result of his exposure to noise during his active duty service.  Specifically, while serving during Operation Iraqi Freedom, the Veteran reports that he was exposed to AH-64 helicopter noise, gunfire from M16, M60, 240B and M9 weapons, and mortar fire.  See April 2014 statement.  

A November 1998 U.S. Army Reserves enlistment examination showed normal hearing for VA purposes.  The Veteran's audiometric testing results in the right ear were 35 dB at 6000 Hz.  A November 2002 reference audiogram showed normal hearing for VA purposes bilaterally.  

Available STRs during active service showed that the Veteran had normal bilateral hearing for VA purposes bilaterally throughout his active duty service.  See May 2004 Hearing Conservation Data.  A May 2004 Hearing Conversation Data showed testing results in the right ear of 30 dB at 6000 Hz.  At an October 2005 Report of Medical Assessment, the Veteran reported no health concerns.  No hearing problems or audiometric testing results were noted.  

In a May 2007 Post-Deployment Health Assessment, the Veteran, while noting other health concerns, did not identify any problems related to his hearing.  

The Veteran underwent two hearing tests in June 2007.  Both tests showed normal hearing for VA purposes bilaterally.  For the first test, a significant threshold shift was noted as compared to the November 2002 audiogram.  After the second test was performed, four days later, the examiner noted no significant threshold shift as compared to the November 2002 audiogram.  See June 2007 Hearing Conservation Data.  

In May 2013, the Veteran underwent a VA audiological examination.  Puretone threshold testing results revealed dB levels in the right ear of 15, 15, 10, 25, and 25 at 500, 1000, 2000, 3000, and 4000 Hz frequencies, respectively.  Left ear dB levels were 15, 15, 15, 20, and 20 at 500, 1000, 2000, 3000, and 4000 Hz frequencies, respectively.  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  Following the objective evaluation, the examiner found that the Veteran's right ear had significant changes in hearing thresholds in service and his left ear had normal hearing.  The examiner found that the Veteran had mild hearing loss in the right ear at 6000 Hz, which existed prior to service, based on his November 1998 audiogram.  Such preexisting hearing loss was also found to be aggravated beyond normal progression during military service.  Normal hearing from 500 to 4000 Hz bilaterally was shown on the same 1998 audiogram.  November 2002 and June 2007 audiograms showed hearing was within normal limits from 500 to 6000 Hz bilaterally.  Significant threshold shifting was found in the right ear.  

An addendum medical opinion was provided in November 2015.  The May 2013 examiner reiterated her previous opinion.  She explained that there was significant threshold shifting found in the right ear and that is why she found that the Veteran's right ear preexisting hearing loss was aggravated beyond normal progression in military service.  

VA treatment records from May 2007 to December 2015 document no findings of any complaints, treatment, or diagnosis for hearing problems.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a current bilateral hearing loss diagnosis.  

Whether service connection is claimed on direct, presumptive, or any other bases, a necessary element for establishing such a claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case the Veteran filed his original claim for service connection in October 2008.  The evidence does not indicate a diagnosis of hearing loss of his left or right ear for VA purposes at any time.  Notably, the record includes post-service treatment records where the Veteran did not report any hearing problems.

With regard to the Veteran's left ear, the May 2013 examiner concluded that the Veteran had normal hearing.  The Veteran did not present any medical evidence to dispute that finding.  

With regard to the Veteran's right ear, the May 2013 examiner's finding of preexisting right ear hearing loss was based on audiometric testing results at 6000 Hz.  That frequency is not considered when determining whether the Veteran has a hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  Based on the findings associated with the frequencies of interest (500 to 4000 Hz), the examiner determined that the Veteran's right ear had hearing within normal limits both prior to and after service (November 1998 and June 2007 audiograms).  During the May 2013 examination, puretone threshold testing results were normal in the right ear and his speech discrimination score was 96 percent.  These results do not demonstrate any evidence of current right ear hearing loss for VA purposes.  The Veteran did not present any medical evidence to dispute that finding. 

Although the Veteran is competent to describe his symptoms and the nature and extent of his in-service noise exposure, the Veteran does not have the requisite specialized knowledge or training to diagnosis hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In summary, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of bilateral hearing loss.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for a sleep disorder.  Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran did not specifically raise the issue that his symptoms of snoring, fatigue, difficulty falling asleep, irritability, being short-tempered and hyper-alert, nightmares, and memory problems are the result of an undiagnosed illness.  Nevertheless, VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014).  The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2016).  

At his January 2016 VA examination, the examiner, based on a December 2015 polysomnography study, found that the Veteran did not meet the diagnostic criteria of obstructive sleep apnea.  Addressing the subjective symptoms, other than snoring, identified by the Veteran, the examiner found that they were very consistent with nightmares especially sitting up straight in bed in "defense mode."  The examiner explained that obstructive sleep apnea is the loss of retropharyngeal dilator muscle tone which leads to airway collapse during nocturnal breathing.  Nightmares and nocturnal hypervigilance are not consistent with obstructive sleep apnea as usually obstructive sleep apnea leads to somnolence due to physical exhaustion from lack of rest.  No opinion was provided as to whether the Veteran's symptoms were indicative of another diagnosis, including a mental health disorder or an undiagnosed illness.  Accordingly, the Board finds that an addendum VA opinion is required on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record, including treatment records from Louisville VA Medical Center (MC) from July 2007 to the present and from Lexington VAMC from January 2016 to the present.  

2.  Then, after completing the above, to the extent possible, obtain a VA addendum opinion from the January 2016 VA examiner, or if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

a.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current disorder, to include a mental health disorder, to account for his reported symptoms of snoring, fatigue, difficulty falling asleep, irritability, being short-tempered, hyper-alertness, nightmares, and memory problems, that began during active duty service, or is related to an incident of service.  

b.  If there are symptoms of snoring, fatigue, difficulty falling asleep, irritability, being short-tempered, hyper-alertness, nightmares, and memory problems that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


